Citation Nr: 0533890	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spine disorder, diagnosed as arthritis of the thoracolumbar 
arachnoid cyst, status post T9 through L1 laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in November 2003 and was remanded for the purpose of 
affording the veteran a VA examination.

In September 2002 the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1995 rating decision denied 
entitlement to service connection for a disability of the 
spine.

2.  Evidence received subsequent to the February 1995 rating 
decision is so significant that it must be reviewed to fairly 
decide the merit of the veteran's claim.

3.  A spine disorder was not present during the veteran's 
active military service or within one year thereafter, and is 
not otherwise shown to be related to the veteran's military 
service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying service 
connection for a spine disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the February 1995 rating decision 
is new and material, and the veteran's claim of service 
connection for a spine disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A spine disorder was not incurred in or aggravated by 
active service and is not proximately related to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The multiple RO decisions issued in 
connection with the appeal have noted the evidence considered 
as well as the pertinent laws and regulations.  In addition, 
letters sent in March 2001 and March 2004 noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board notes that 
the VCAA notice in this case was provided to the appellant 
prior to the initial AOJ adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, VA, and Social Security Administration 
(SSA) medical records are associated with the claims file, as 
well as a VA examination that addressed the veteran's 
contentions concerning this appeal.  VA has not been made 
aware of any additional obtainable evidence.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

The veteran's claim of service connection for a spine 
disability (characterized as a cyst of the lumbar spine) was 
originally denied by a February 1995 rating decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  Hodge, 155 F.3d at 
1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001. 38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (November 2000), 
the earlier version of the law remains applicable in this 
case.

Evidence received since the February 1995 rating decision 
includes a November 2004 VA orthopedic examination with an 
opinion from the examiner.  The Board finds that the new 
evidence (the November 2004 VA examination and opinion), 
coupled with the veteran's September 2002 Board hearing 
testimony (which contributed to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disability), is so significant that it must be reviewed in 
order to fairly decide the merits of the veteran's claim.  As 
such, the newly submitted evidence is new and material under 
38 C.F.R. § 3.156.  As such, the Board will review the 
veteran's claim on a de novo basis.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that in July 1968 service connection was 
granted for a right knee disability.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder which is proximately due to or the result of a 
service connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's service medical records, including the 
September 1967 service separation examination, noted no 
complaints or diagnoses of a spinal disability.  The veteran 
specifically denied recurrent back pain on the medical 
history portion of the September 1967 service separation 
examination.

The musculoskeletal portion of a July 1968 and January 1974 
VA examination noted no spinal abnormality.

A May 1990 VA medical record indicates that the veteran 
underwent a sacral laminectomy and excision of a sacral cyst.

In October 2000 the veteran underwent a T9 through L1 
laminectomy and fenestration of a thoracolumbar arachnoid 
cyst.

In a statement received in December 2001, the veteran 
indicated that a VA doctor had informed him that "there was 
no way to know how long I had this hole in my spine leaking 
fluids."  He indicated that he had pain in his back since 
his time in Vietnam.  The veteran appeared to attribute the 
pain to an inservice shrapnel wound.

In the March 2002 substantive appeal, the veteran stated his 
belief that his back pain was related to Agent Orange 
exposure during Vietnam.

At the September 2002 Board hearing, the veteran indicated 
that a chiropractor had suggested that his back pain was 
related to his service-connected knee disability.  The 
veteran stated earlier at the hearing that the records from 
the chiropractor were essentially unavailable.  The veteran 
also stated that he was in receipt of SSA disability payments 
due to his back problem.  

In a response to a VA duty to assist request, in April 2003 
the veteran said that no non-VA doctors had treated him for 
his back condition.

At a November 2004 VA spine examination the veteran indicated 
that he performed heavy labor work in the oil industry for 
many years.  He stated that he currently had back pain, 
especially when walking.  Examination revealed two well-
healed scars on the spine.  The impression was surgically 
removed arachnoid cysts and back pain.  The examiner stated 
that the veteran's arachnoid cysts were not related to the 
veteran's right knee disability, and were not aggravated by 
the right knee disability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran currently suffers from back pain 
and twice underwent the surgical removal of arachnoid cysts, 
the November 2004 VA examiner has indicated that the 
veteran's back problems were not caused or aggravated by his 
service-connected knee disability.  The November 2004 VA 
examiner's opinion was supported by references to the 
veteran's medical history and was given following an 
examination of the veteran, and the Board also notes that 
there is no contrary opinion of record.

While the veteran's claim has tended to be based on a 
secondary service connection basis, the Board notes that the 
veteran's service medical records contain no complaints or 
diagnoses of a back problem, and, in fact, the veteran 
specifically denied back pain at the time of his separation 
from service.  A back disorder was not complained of or noted 
on the July 1968 VA and January 1974 VA examinations 
subsequent to service.  No health professional has suggested 
that the veteran's back problems are related to his service, 
and service connection on a direct basis is denied.

With respect to the claims for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include the veteran's disorder on appeal.  38 
C.F.R. §§ 3.307, 3.309.  Further, as arthritis was not 
diagnosed until years following service, a claim of 
entitlement to service connection for spinal arthritis under 
the presumptive provisions of  38 C.F.R. §§ 3.307 and 3.309 
are not for application in this case.

The Board has also considered the veteran's statements, 
including his testimony given during the September 2002 Board 
video hearing, which have been given weight as to his 
observation for symptoms and limitations caused by his back 
problems.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran has asserted that he had 
pain in his back since Vietnam, and has also suggested that 
his back problem was related to his inservice shrapnel wound 
injury, thus raising the potential applicability of 38 
U.S.C.A. § 1154.  The Board accepts that the veteran had pain 
in his back during service.  At any rate, at issue is a nexus 
between a current disability of the back and service, not 
whether an inservice injury occurred.  As noted, at 
separation his back was normal and the veteran denied back 
pain at the time of his separation from service.  Further, no 
physician has linked the veteran's back pain to service.  The 
provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

In short, the evidence in this case does not warrant service 
connection for a spine disability under any theory of 
entitlement.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a spine disorder is reopened.

Entitlement to service connection for a spine disorder, 
diagnosed as arthritis of the thoracolumbar arachnoid cyst, 
status post T9 through L1 laminectomy, is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


